DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 7-18 are drawn to an apparatus. 
Claims 1-6 are drawn to a process.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of  mental processes and methods of organizing human activity. 
Let us begin by considering the requirements of each independent claim: 
Claims 1 and 7 share the same operative limitations and thus stand or fall together. 
Thus, let us take Claim 1 as exemplary: 
Claim 1: A method of controlling an information processing device for providing a game to a communication terminal, the method comprising:
determining at least one game medium from among a plurality of game media to be provided to a user of the communication terminal;
causing the communication terminal to display a screen including the determined at least one game medium, a first button, a second button, and a third button, after determining the at least one game medium and before providing the determined at least one game medium to the user of the communication terminal; and
storing the determined at least one game medium associated with a user identifier of the user of the communication terminal in response to receiving a selection of the first button, not associating the at least one game medium with the user identifier of the user of the communication terminal in response to receiving a selection of the second button, and providing the communication terminal with a game medium environment of use for the user to test use of the determined at least one game medium in response to receiving a selection of the third button.
A careful review of the claimed language within the context of the Specification, makes clear that the invention being described is a card game that allows a player to test the card during game play. Each card is associated with a power, ability, or game character. The player can elect to decline a card, select the card, or test the card. These options are representative of a set of game rules, as seen through out the card game art. Many card games include options such as hold, discard, use in a game, and here the options being presented are no different. Furthermore, a computer is not necessary for the performance of the invention as the game can be played using a deck of cards similar to Dungeons and Dragons. For these reasons the claims represent an abstract idea under the categories of “Methods of Organizing Human Activity” and “Mental Processes.”
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims describe only a card game. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not as the claim language only recites a computer processor, a display, a communication device, a storing element, and a computer application all of which are generic computer components and operations. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/               Primary Examiner, Art Unit 3715